DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2022 has been entered.
 
Response to Amendment
The amendment filed 2/25/2022 has been entered.  Claims 1, 10, 12 have been amended and Claims 1-12 are currently pending in the application.  

Response to Arguments
Claims 1, 10, 12 are objected to for minor informalities.  Applicant argues that the phrasing “setting the first number of display frames larger than the second number of display frames, and setting the first number of display frames smaller than the second number of display frames are switchable without changing the light emission cycle” uses proper subject-verb agreement.  However, this phrase does not clearly describe how the steps may be switchable.  Please see the objection below. 
Applicant's arguments filed 2/25/2022 regarding the rejection of Claims 1, 10, 12 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding the gain and structure emphasis processing being carried out in real time, US 20060209185 A1 by Yokoi (hereinafter “Yokoi”) discloses control means 9 for processing and transmitting captured image signals at the time of pickup for each of the first and second illumination modes.  The image processing and transmission method is described in Figs. 4A-B, and demonstrates the image data recorded in recording means 11 being sequentially transmitted to radio transmitting means 12 without a delay in processing.  Further, step S5 in Fig. 4A of recording images in time series in the recording means 11 may be skipped.  In this case, the images are transmitted directly from the image pickup means to the radio transmitting means.  Therefore, Yokoi discloses a device for processing image data in real time and corresponding with the changing light emission from light emitting elements.
Yokoi does not disclose specific gain processing or structure emphasis processing.  However, JP 2016055052 A by Ishimaru (hereinafter “Ishimaru”) discloses Ishimaru discloses an endoscope system in which the timing of light emission from independently controlled light sources is controlled by light source control unit 25 such that each light band has a corresponding light irradiation period.  Each captured image signal is transmitted to a CDS/AGC circuit 50 and then to a DSP 56 for signal processing and the timing of processing different image signals corresponds to the light emission and set observation mode such that normal image processing occurs when the normal observation mode is set and special image processing occurs when the special image observation mode is set. 
The Final Office Action of 1/10/2022, while not explicitly identifying a feature of Yokoi that corresponds to the display cycle being carried out in real time, does not acknowledge that Yokoi fails to teach this feature.
Regarding the specific display cycle being carried out in real time, Yokoi discloses the image processing and transmission method is described in Figs. 4A-B.  In the case where the images are stored in recording means 11 and then transmitted from the radio transmitting means 12, the images and corresponding image data are stored in the recording means 11 in time series at the time of acquisition.  The remainder of the processing and display method can be carried out without delay such that transmission from the radio transmitting means 12 occurs in real time.  The image signal is then received by the receiving means in step S11 and follows the method according to Fig. 4B.  
Step S15 in Fig. 4B of Yokoi allows the user to designate instructions regarding the display method from display control means 28.  Then the images and data as specified by the input instructions are displayed on the display monitor.  The step of recording images in the recording means 11 may also be skipped (see the dashed line in Fig. 4A).  In this case, the remaining steps illustrated in Figs. 4A-B, including the display method designation, are carried out in real time according to the same method described above.
Please see the rejections under 35 U.S.C. 103 below.

Claim Objections
Claims 1, 10, 12 are objected to because of the following informalities:  the phrase “setting the first number of display frames larger than the second number of display frames, and setting the first number of display frames smaller than the second number of display frames are switchable without changing the light emission cycle” does not have subject-verb agreement.  Appropriate correction is required to clarify which of the recited elements are switchable.
This limitation could be clarified by removing the comma after the first recitation of the word “frames” in line 31 such that the limitation reads “setting the first number of display frames larger than the second number of display frames and setting the first number of display frames smaller than the second number of display frames are switchable without changing the light emission cycle”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060209185 A1 by Yokoi (hereinafter “Yokoi”) in view of JP 2016055052 A by Ishimaru (hereinafter “Ishimaru”).
Regarding Claim 1, Yokoi discloses an endoscope system (medical system 1; [0033]; Fig. 1) comprising: a plurality of semiconductor light sources that emit light having wavelength ranges different from each other (light emitting elements 68a and 68d emit white light, while 68b and 68c emit light having a narrow-band wavelength; [0101]; Fig. 10A); a light source controller that controls the plurality of semiconductor light sources, and performs control to emit a plurality of kinds of illumination light (light emitting elements are controlled to emit light intermittently at different times; [0101]), which include first illumination light having a first light emission ratio (considered to be white illumination light from light emitting elements 68a and 68d, with an emission ratio containing at least two different wavelengths) and second illumination light having a second light emission ratio different from the first light emission ratio (considered to be narrow-band illumination light from light emitting elements 68b and 68c, with an emission ratio containing only the narrow-band wavelength; [0101]), while switching the plurality of kinds of illumination light according to a specific light emission cycle (images captured during intermittent light emission are stored in time series based on a predetermined display pattern; [0106-08]); 
a processor configured to function as: an image acquisition circuit that acquires a plurality of observation images obtained from image pickup of an object to be observed illuminated with each illumination light (radio receiving means 23; [0039]; Fig. 1), in which the plurality of observation images include a first observation image corresponding to the first illumination light (normal observation image using white illumination light) and a second observation image corresponding to the second illumination light (special observation image using narrow-band illumination light; [0101-03]; Fig. 12); and 
a display control circuit that performs control to display the plurality of observation images on a display (display control means 28; [0041]; Fig. 1) while switching the plurality of observation images according to a specific display cycle (images are displayed on display monitor 27 according to a predetermined pattern from an input instruction; [0073; 107-08]; Fig. 12), the specific display cycle being carried out in real time (operation procedure of Figs. 4A-B including image transmission to the display monitor 27; [0068-74]), wherein the specific light emission cycle is fixed (intermittent light emission is based on a predetermined display pattern; [0106-08]) and the specific display cycle is changeable (images may also be displayed in an alternate predetermined display pattern as designated by an input instruction; [0073, 107-08]), 
wherein, in the specific display cycle, after displaying the first observation image, not in synchronization with the light emission cycle (display control means 28 transmits an instruction to change the display method; [0073, 107-08]; Figs. 4A-B), on the display for a time corresponding to a first number of display frames (Information (such as the word “Normal”) can be displayed along with the normal observation images in the predetermined pattern in a way that is easily understood by the user.  With the frame rate of 20 frames per second, the number of frames of the normal observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), the second observation image is displayed, not in synchronization with the light emission cycle (display control means 28 transmits an instruction to change the display method; [0073, 107-08]; Figs. 4A-B), on the display for a time corresponding to a second number of display frames, and wherein setting the first number of display frames larger than the second number of display frames cycle (Similarly, information (such as the word “Special”) can be displayed along with the special observation images in the predetermined pattern in a way that is easily understood by the user, meaning that the number of frames of the special observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), and setting the first number of display frames smaller than the second number of display frames are switchable without changing the light emission cycle (images may also be displayed in an alternate predetermined display pattern as designated in step S15; [0073, 107-08]; Figs. 4A-B).
Yokoi does not disclose wherein gain processing for first illumination light or structure emphasis processing for first illumination light applied to the first observation image and gain processing for second illumination light or structure emphasis processing for second illumination light applied to the second observation image are switched, in synchronization with the light emission cycle, with the switching between the first illumination light and the second illumination light.  
However, Ishimaru discloses an endoscope system with independently controlled light sources emitting light in different wavelength bands.  The timing of light emission by each of the light sources is controlled by light source control unit 25 such that each light band has a corresponding light irradiation period ([0027-29]).  Each captured image signal is transmitted to a CDS/AGC circuit 50 and then to a DSP 56 for signal processing ([0041-43]; Fig. 2).  The timing of processing different image signals corresponds to the light emission and set observation mode such that normal image processing occurs when the normal observation mode is set and special image processing occurs when the special image observation mode is set ([0045-46]).  Processor control unit 68 controls switching between observation modes and the timing of light emission controlled by light source control unit 25 ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Yokoi with the processing in synchronization with the emission cycle disclosed by Ishimaru with the benefit of stably providing enhanced, bright images (Ishimaru [0007]). 
Regarding Claim 2, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 1.  Yokoi further discloses wherein the specific light emission cycle is a pattern where the first illumination light is emitted for a time corresponding to a first number of light emission frames (Information (such as the word “Normal”) can be displayed along with the normal observation images in the predetermined pattern in a way that is easily understood by the user.  With the frame rate of 20 frames per second, the number of frames of the normal observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), the first illumination light is then switched to the second illumination light, and the second illumination light is emitted for a time corresponding to a second number of light emission frames in a predetermined specific light emission cycle (Similarly, information (such as the word “Special”) can be displayed along with the special observation images in the predetermined pattern in a way that is easily understood by the user, meaning that the number of frames of the special observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), the specific display cycle is a cycle where the first observation image is displayed on the display for a time corresponding to the first number of display frames (images captured during intermittent light emission are stored in time series based on a predetermined display pattern; [0106-08]), the first observation image is then switched to the second observation image, and the second observation image is displayed on the display for a time corresponding to the second number of display frames in the specific light emission cycle (images captured during intermittent light emission are stored in time series based on a predetermined display pattern; [0106-08]), and the first number of light emission frames and the second number of light emission frames are fixed (number of frames corresponds to the intermittent light emission based on the predetermined display pattern; [0106-08]), and the first number of display frames and the second number of display frames are changeable (images may also be displayed in an alternate predetermined display pattern; [0107-08]).
Regarding Claim 7, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 1.  Yokoi further discloses wherein the display displays a switching display screen that displays the plurality of observation images (different kinds of images may be displayed simultaneously on an integrated screen; [0085]; see 54 and 55 in Fig. 7) while switching the plurality of observation images (display monitor 27 displays normal and special observation images according to the predetermined display pattern; [0107]; Fig. 12) and a single-image display screen that displays only any one of the plurality of observation images (normal observation area 69a displays successive normal observation images; [0104-06]; Fig. 11).
Regarding Claim 8, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 7.  Yokoi further discloses wherein in a case where only any one of the first observation image or the second observation image is displayed in the single-image display screen (normal observation area 69a displays successive normal observation images), a number of display frames of the observation image that is not displayed, which is not displayed in the single-image display screen, of the first and second observation images is set to "0" (no frames of the special observation image are shown in observation area 69a; [0104-06]; Fig. 11).
Regarding Claim 9, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 1.  Yokoi further discloses wherein the display control circuit cancels an observation image from amongst the plurality of observation images immediately after switching (image signals are read before the next illumination begins; [0102-03]).  
Yokoi does not disclose not to display the observation image on the display.  However, Ishimaru discloses a similar arrangement in which images from an endoscope are displayed in real time on monitor 18 ([0052]).  During the switch between normal and special observation modes, a new control mode is operated, and no image is shown during this transition ([0052-54]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display arrangement disclosed by Yokoi with the modifications disclosed by Ishimaru with the benefit of coordinating timing between the processor and the irradiation of the target object (Ishimaru [0051]).
Regarding Claim 10, Yokoi discloses a method of operating an endoscope system (medical system 1; [0033]; Fig. 1) comprising: a light source control step of causing a light source controller, which controls a plurality of semiconductor light sources emitting light having wavelength ranges different from each other (light emitting elements 68a and 68d emit white light, while 68b and 68c emit light having a narrow-band wavelength; [0101]; Fig. 10A), to perform control to emit a plurality of kinds of illumination light, (light emitting elements are controlled to emit light intermittently at different times; [0101]) which include first illumination light having a first light emission ratio (considered to be white illumination light from light emitting elements 68a and 68d, with an emission ratio containing at least two different wavelengths) and second illumination light having a second light emission ratio different from the first light emission ratio (considered to be narrow-band illumination light from light emitting elements 68b and 68c, with an emission ratio containing only the narrow-band wavelength; [0101]), while switching the plurality of kinds of illumination light according to a specific light emission cycle (images captured during intermittent light emission are stored in time series based on a predetermined display pattern; [0106-08]); 
an image acquisition step of causing a processor to acquire a plurality of observation images obtained from image pickup of an object to be observed illuminated with each illumination light (radio receiving means 23; [0039]; Fig. 1), in which the plurality of observation images include a first observation image corresponding to the first illumination light (normal observation image using white illumination light) and a second observation image corresponding to the second illumination light (special observation image using narrow-band illumination light; [0101-03]; Fig. 12); and 
a display control step of causing the processor to perform control to display the plurality of observation images on a display (display control means 28; [0041]; Fig. 1) while switching the plurality of observation images according to a specific display cycle (images are displayed on display monitor 27 according to a predetermined pattern from an input instruction; [0073; 107-08]; Fig. 12), the specific display cycle being carried out in real time (operation procedure of Figs. 4A-B including image transmission to the display monitor 27; [0068-74]), wherein the specific light emission cycle is fixed (intermittent light emission is based on a predetermined display pattern; [0106-08]) and the specific display cycle is changeable (images may also be displayed in an alternate predetermined display pattern as designated by an input instruction; [0073, 107-08]),
wherein, in the specific display cycle, after displaying the first observation image, not in synchronization with the light emission cycle (display control means 28 transmits an instruction to change the display method; [0073, 107-08]; Figs. 4A-B), on the display for a time corresponding to a first number of display frames (Information (such as the word “Normal”) can be displayed along with the normal observation images in the predetermined pattern in a way that is easily understood by the user.  With the frame rate of 20 frames per second, the number of frames of the normal observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), the second observation image is displayed, not in synchronization with the light emission cycle (display control means 28 transmits an instruction to change the display method; [0073, 107-08]; Figs. 4A-B), on the display for a time corresponding to a second number of display frames, and wherein setting the first number of display frames larger than the second number of display frames cycle (Similarly, information (such as the word “Special”) can be displayed along with the special observation images in the predetermined pattern in a way that is easily understood by the user, meaning that the number of frames of the special observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), and setting the first number of display frames smaller than the second number of display frames are switchable without changing the light emission cycle (images may also be displayed in an alternate predetermined display pattern as designated in step S15; [0073, 107-08]; Figs. 4A-B).
Yokoi does not disclose wherein gain processing for first illumination light or structure emphasis processing for first illumination light applied to the first observation image and gain processing for second illumination light or structure emphasis processing for second illumination light applied to the second observation image are switched, in synchronization with the light emission cycle, with the switching between the first illumination light and the second illumination light.  
However, Ishimaru discloses an endoscope system with independently controlled light sources emitting light in different wavelength bands.  The timing of light emission by each of the light sources is controlled by light source control unit 25 such that each light band has a corresponding light irradiation period ([0027-29]).  Each captured image signal is transmitted to a CDS/AGC circuit 50 and then to a DSP 56 for signal processing ([0041-43]; Fig. 2).  The timing of processing different image signals corresponds to the light emission and set observation mode such that normal image processing occurs when the normal observation mode is set and special image processing occurs when the special image observation mode is set ([0045-46]).  Processor control unit 68 controls switching between observation modes and the timing of light emission controlled by light source control unit 25 ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Yokoi with the processing in synchronization with the emission cycle disclosed by Ishimaru with the benefit of stably providing enhanced, bright images (Ishimaru [0007]). 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Ishimaru as applied to claim 2 above, and further in view of US 20120253158 A1 by Yamaguchi et al. (hereinafter “Yamaguchi”).
Regarding Claim 3, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 2.  Yokoi further discloses a first observation image within a second illumination light-emission period (one of special light observation images; [0101-02]; Fig. 12), which is displayed on the display in a light emission period of the second illumination light (image signals are read before the next illumination begins; [0102]).
Modified Yokoi does not disclose wherein in a case where a first display pattern where the first number of display frames is set to be larger than the second number of display frames is set is displayed on the basis of a first observation image within a first illumination light-emission period that is obtained in a light emission period of the first illumination light prior to the light emission period of the second illumination light.  However, Yamaguchi discloses a measurement cycle containing five repetitions of imaging using a superficial layer wavelength set and imaging using a middle layer wavelength set only once ([0073-74]; Figs. 9, 11).  Images are formed for each wavelength set from a combination of signals captured from each wavelength in the set, such as Gb5 formed from wavelengths in the superficial layer set (see Fig. 9), and displayed.  The following image Gg is formed from light emitted in the middle layer wavelength set [0073-76].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display arrangement disclosed by Yokoi with the modifications disclosed by Yamaguchi with the benefit of ensuring concurrency in processing calculations based on different wavelengths (Yamaguchi [0075]). 
Regarding Claim 4, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 2.  Yokoi further discloses a second observation image within a first illumination light-emission period (one of normal light observation images; [0101-02]; Fig. 12), which is displayed on the display in a light emission period of the first illumination light (image signals are read before the next illumination begins; [0102]).
Modified Yokoi does not disclose wherein in a case where a second display pattern where the first number of display frames is set to be smaller than the second number of display frames is set is displayed on the basis of a second observation image within a second illumination light-emission period that is obtained in a light emission period of the second illumination light prior to the light emission period of the first illumination light.  However, Yamaguchi discloses a measurement cycle containing five repetitions of imaging using a middle layer wavelength set and imaging using a superficial layer wavelength set only once ([0073-75]; Figs. 9, 11).  Images are formed for each wavelength set from a combination of signals captured from each wavelength in the set, such as Gg5 formed from wavelengths in the middle layer set (see Fig. 9), and displayed.  As the order of the wavelength sets is interchangeable, the image displayed next can be Gb, which is formed from light emitted in the superficial layer wavelength set [0073-76].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display arrangement disclosed by Yokoi with the modifications disclosed by Yamaguchi with the benefit of ensuring concurrency in processing calculations based on different wavelengths (Yamaguchi [0075]).
Regarding Claim 5, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 2.  Modified Yokoi does not disclose wherein in a case where a second display pattern where the first number of display frames is set to be smaller than the second number of display frames is set, the first observation image is not displayed on the display in a light emission period of the first illumination light.  However, Yamaguchi discloses a measurement cycle containing five repetitions of imaging using a middle layer wavelength set and imaging using a superficial layer wavelength set only once ([0073-75]; Figs. 9, 11).  Further, any of the captured images may be displayed or compared using display controller 50, but it is possible that no images from the superficial layer wavelength set are displayed ([0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display arrangement disclosed by Yokoi with the modifications disclosed by Yamaguchi with the benefit of observing regions of the body not well suited for observation at the same wavelength as the first image set (Yamaguchi [0092]).
Regarding Claim 6, Yokoi as modified by Ishimaru discloses the endoscope system according to claim 2.  Modified Yokoi does not disclose a display pattern switching circuit that is used to switch a first display pattern where the first number of display frames is set to be larger than the second number of display frames and a second display pattern where the first number of display frames is set to be smaller than the second number of display frames.  However, Yamaguchi discloses that the number of repetitions of each wavelength set should vary based on the portion of the body being observed.  Location detection section 90 in image processor 49 is used to determine the part of the body that is being observed so that the observation wavelength sets can be established accordingly ([0093-94]; Fig. 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display arrangement disclosed by Yokoi with the modifications disclosed by Yamaguchi with the benefit of obtaining results with the best reliability and suited to the body part to be observed (Yamaguchi [0093]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Ishimaru as applied to claim 1 above, and further in view of US 20150245002 A1 by Kuramoto (hereinafter “Kuramoto”).
Regarding Claim 11, Yokoi as modified as Ishimaru discloses the endoscope system according to claim 1.  Modified Yokoi does not disclose wherein the processor performs mucous membrane-color-balance processing for setting the colors of mucous membranes, which are included in the object to be observed, to the same color between the first observation image and the second observation image.  However, Kuramoto discloses an endoscope system for image processing including normal light and special light images.  Normal light image processing unit 62 has color correction matrix processor 72, which produces an image with coloring the same as a normal living body ([0051]).  Special light image processing unit 63 has color correction matric processor 78, and the two images are adjusted with the same color correction coefficients ([0051-57]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Yokoi with the color correction disclosed by Kuramoto with the benefit of producing a normal light image representing the color of the living body (Kuramoto [0051]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Ishimaru and Yamaguchi.
Regarding Claim 12, Yokoi discloses an endoscope system (medical system 1; [0033]; Fig. 1) comprising: a plurality of semiconductor light sources that emit light having wavelength ranges different from each other (light emitting elements 68a and 68d emit white light, while 68b and 68c emit light having a narrow-band wavelength; [0101]; Fig. 10A); a light source controller that controls the plurality of semiconductor light sources, and performs control to emit a plurality of kinds of illumination light (light emitting elements are controlled to emit light intermittently at different times; [0101]), which include first illumination light having a first light emission ratio (considered to be white illumination light from light emitting elements 68a and 68d, with an emission ratio containing at least two different wavelengths) and second illumination light having a second light emission ratio different from the first light emission ratio (considered to be narrow-band illumination light from light emitting elements 68b and 68c, with an emission ratio containing only the narrow-band wavelength; [0101]), while switching the plurality of kinds of illumination light according to a specific light emission cycle (images captured during intermittent light emission are stored in time series based on a predetermined display cycle; [0106-08]); 
a processor configured to function as: an image acquisition circuit that acquires a plurality of observation images obtained from image pickup of an object to be observed illuminated with each illumination light (radio receiving means 23; [0039]; Fig. 1), in which the plurality of observation images include a first observation image corresponding to the first illumination light (normal observation image using white illumination light and a second observation image corresponding to the second illumination light (special observation image using narrow-band illumination light; [0101-03]; Fig. 12); and 
a display control circuit that performs control to display the plurality of observation images on a display (display control means 28; [0041]; Fig. 1) while switching the plurality of observation images according to a specific display cycle (images are displayed on display monitor 27 according to a predetermined pattern from an input instruction; [0073; 107-08]; Fig. 12), the specific display cycle being carried out in real time (operation procedure of Figs. 4A-B including image transmission to the display monitor 27; [0068-74]), wherein the plurality of kinds of illumination light includes specific illumination light which can emphasize both superficial blood vessels and medium-deep blood vessels (special-light observation is performed at a wavelength having properties of selective absorption at a lesion site; [0101]), 
wherein, in the specific display cycle, after displaying the first observation image, not in synchronization with the light emission cycle (display control means 28 transmits an instruction to change the display method; [0073, 107-08]; Figs. 4A-B), on the display for a time corresponding to a first number of display frames (Information (such as the word “Normal”) can be displayed along with the normal observation images in the predetermined pattern in a way that is easily understood by the user.  With the frame rate of 20 frames per second, the number of frames of the normal observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), the second observation image is displayed, not in synchronization with the light emission cycle (display control means 28 transmits an instruction to change the display method; [0073, 107-08]; Figs. 4A-B), on the display for a time corresponding to a second number of display frames, and wherein setting the first number of display frames larger than the second number of display frames cycle (Similarly, information (such as the word “Special”) can be displayed along with the special observation images in the predetermined pattern in a way that is easily understood by the user, meaning that the number of frames of the special observation image that are captured and displayed must be greater than one in order for the user to understand the information; [0106-08]), and setting the first number of display frames smaller than the second number of display frames are switchable without changing the light emission cycle (images may also be displayed in an alternate predetermined display pattern as designated in step S15; [0073, 107-08]; Figs. 4A-B).
Yokoi does not disclose wherein the specific display cycle is determined on the basis of the result of comparison between a first difference image between a specific observation image obtained by illuminating the object to be observed with the specific illumination light and the first observation image and a second difference image between the specific observation image and the second observation image, in synchronization with the light emission cycle.
However, Ishimaru discloses an endoscope system with independently controlled light sources emitting light in different wavelength bands.  The timing of light emission by each of the light sources is controlled by light source control unit 25 such that each light band has a corresponding light irradiation period ([0027-29]).  The timing of processing different image signals corresponds to the light emission and set observation mode such that normal image processing occurs when the normal observation mode is set and special image processing occurs when the special image observation mode is set ([0045-46]).  Processor control unit 68 controls switching between observation modes and the timing of light emission controlled by light source control unit 25 ([0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Yokoi with the processing in synchronization with the emission cycle disclosed by Ishimaru with the benefit of stably providing enhanced, bright images (Ishimaru [0007]). 
Further, Yamaguchi discloses a measuring method including imaging the body and displaying the captured images to facilitate comparison.  Images Gb, Gg, and Gr are captured using different wavelength sets adapted for viewing different areas of the body ([0074-76]; Figs. 12A-B).  When a lesion is found while comparing any two images, the system can be switched via mode switch 19 which provides control to processor device 11 ([0048]; Fig. 1) to special mode to capture additional images for observation and comparison ([0084]).  Further, image processor 49 contains blood information calculation section 70 and vascular area determination section 71 for carrying out various calculations and comparisons, including calculating difference parameters between frame images G1-G3 illuminated with different wavelengths.  For example, a first calculation is performed in blood information calculation section 70 for “G1/G3” and a second calculation for “G2/G3”.  Frames G1 and G2 are compared to a constant frame G3 in this case, and the comparison is used to generate difference information across the wavelength set ([0069]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display arrangement disclosed by Yokoi with the modifications disclosed by Yamaguchi with the benefit of providing a wide view using the endoscope to diagnose or treat a patient (Yamaguchi [0084]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190117055 A1
JP 2012110485 A
US 20170231480 A1
US 20120157775 A1
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795